                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00336-GCM
 WILLIAM IVES CONSULTING,
 INC.,

                 Plaintiff,

    v.                                                          ORDER

 GUARDIAN IT SYSTEMS, LLC,
 VOLUNTEER CAPITAL GROUP,
 LLC,
 MARK KULJIAN,
 ERIC WENGER,
 THOMAS BRAME,

                 Defendants.


         THIS MATTER comes before the Court upon Defendants’ Motion to Dismiss for Failure

to State a Claim Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedures [ECF Doc.

12], which was filed by Defendants Guardian IT Systems, LLC, Mark Kuljian, Eric Wenger,

Thomas Brame, and Volunteer Capital Group, LLC, on September 16, 2019. Plaintiff William

Ives Consulting, Inc. filed its Response [ECF Doc. 20] on October 14, 2019, and Defendants filed

their Reply [ECF Doc. 21] on October 21, 2019. The Court, now being fully apprised of the facts

and circumstances of this Motion, finds the following.

         I.     BACKGROUND

         Plaintiff provides information technology (“IT”) services to commercial business clients,

and Defendants Kuljian, Wenger, and Brame (“Employee Defendants”) are Plaintiff’s former

employees. ECF Doc. 1, ¶¶ 13, 29–31. Defendant Kuljian was a Senior Engineer, Defendant

Wenger was a Senior Solutions Architect, and Defendant Brame was a Senior Systems Engineer.




          Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 1 of 10
Id. Plaintiff and Employee Defendants began discussions about Employee Defendants potentially

purchasing Plaintiff. Id., ¶ 42. Ultimately, no transaction occurred. Id., ¶ 52. Following

negotiations, Employee Defendants resigned from their positions with Plaintiff.        Id., ¶ 53.

Employee Defendants, together with Defendant Volunteer Capital Group, Inc. (“VCG”), formed

Defendant Guardian IT Systems, LLC (“Guardian”), a direct competitor of Plaintiff. Id., ¶ 59.

Subsequent to the unsuccessful purchase negotiations and creation of Guardian, on July 16, 2019,

Plaintiff filed this lawsuit claiming: (1) violation of the Federal Defend Trade Secrets Act; (2)

misappropriation of trade secrets under N.C. Gen. Stat. § 66–152, et seq.; (3) breach of

employment agreements; (4) breach of non-disclosure agreement; (5) breach of contract

accompanied by tortious acts; (6) civil conspiracy; (7) breach of fiduciary duty; (8) violation of

the North Carolina Unfair and Deceptive Trade Practices Act; (9) tortious interference with

contract as to employment agreements; (10) tortious interference with contract; and (11) tortious

interference with prospective economic advantage. Id., ¶¶ 70–143. Pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, Defendants now seek for the Court to dismiss Counts: (5)

breach of contract accompanied by tortious acts; (7) breach of fiduciary duty; (9) tortious

interference with contract as to employment agreements; (10) tortious interference with contract;

and (11) tortious interference with prospective economic advantage.

       II.     DISCUSSION

       Defendants may assert that a plaintiff failed “to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). Complaints need not give “detailed factual allegations,” but a

plaintiff must provide more than “a formulaic recitation of the elements of a cause of action” or

“labels and conclusions” to avoid dismissal under Rule 12(b)(6). Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). Factual allegations “must be enough to raise a right to relief above the




        Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 2 of 10
speculative level.” Id. Complaints must plead “enough facts to state a claim to relief that is

plausible on its face.” Id. at 570. A claim is plausible on its face where “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court will “accept as true”

all factual allegations. Id. However, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

             a. Fifth Cause of Action

        In its Fifth Cause of Action, Plaintiff makes a claim for “Breach of Contract Accompanied

by Tortious Acts.” Defendants argue there is no such cause of action under North Carolina law.

Plaintiff has provided no caselaw supporting a cause of action for “Breach of Contract

Accompanied by Tortious Acts.” Instead, in its Response, Plaintiff argues North Carolina law

allows an award of punitive damages in certain circumstances where breach of contract was

accompanied by aggravating tortious acts. See, e.g., Richardson v. Bank of Am. N.A., 643 S.E.2d

410, 427–28 (N.C. 2007); Dailey v. Integon Gen. Ins. Corp., 291 S.E.2d 331, 332 (N.C. 1982).

Nevertheless, there is no separate cause of action under North Carolina law for “Breach of Contract

Accompanied by Tortious Acts,” and the Court should not allow for one here. At best, any attempt

to fashion appropriate jury instructions for such a cause of action could lead to significant juror

confusion. At worst, the cause of action would produce alarmingly inconsistent jury verdicts.1

Plaintiff has properly requested punitive damages relating to Defendants’ allegedly tortious acts

in other portions of the Complaint and, thus, will still have an opportunity to recover punitive

damages if Defendants’ conduct is found tortious. This portion of Defendants’ Motion to Dismiss

should be GRANTED.


1
 For these same reasons, the undersigned seeks to discourage the ever-increasing number of plaintiffs who attempt to
convert ordinary breach of contract claims into tortious acts.



          Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 3 of 10
           b. Seventh Cause of Action

       The Seventh Cause of Action is an alleged breach of fiduciary duty by Employee

Defendants. The Motion maintains that Employee Defendants owed no fiduciary duty to Plaintiff.

However, Plaintiff argues a fiduciary duty existed because Employee Defendants acted as an

interface between Plaintiff and its respective clients. In its Response, Plaintiff appears to allege

that Employee Defendants’ relationship with Plaintiff’s clients established a fiduciary duty under

principles of agency.

       “A claim for breach of fiduciary duty requires the existence of a fiduciary relationship.”

White v. Consol. Planning, Inc., 603 S.E.2d 147, 155 (N.C. Ct. App. 2004).              A fiduciary

relationship is one where “there has been a special confidence reposed in one who in equity and

good conscience is bound to act in good faith and with due regard to the interests of the one

reposing confidence” and, further, “it extends to any possible case in which a fiduciary relationship

exists in fact, and in which there is confidence reposed on one side, and resulting domination and

influence on the other.” Dalton v. Camp, 548 S.E.2d 704, 707–08 (N.C. 2001) (quoting Abbitt v.

Gregory, 160 S.E. 896, 906 (1931)) (emphasis in original) (internal quotation marks omitted).

       The “broad parameters accorded” to fiduciary relationships “have been specifically limited

in the context of employment situations” and, typically, the relationship between an employer and

employee is not regarded as a confidential one. Id. at 708. The employer may put a certain level

of confidence in an employee but must allege something more for courts to find that such a position

results in the employee’s “domination and influence” over the employer. Id. The level of

domination contemplated is found more when one party “figuratively holds all the cards” in a

relationship. Kaplan v. O.K. Techs., L.L.C., 675 S.E.2d 133, 138 (N.C. Ct. App. 2009); see also

Artistic S. Inc. v. Lund, No. 12 CVS 11789, 2015 WL 8476587, at *15 (N.C. Super. Ct. Dec. 9,




        Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 4 of 10
2015) (noting that simply soliciting and collecting monies from clients did not rise to the requisite

level of domination and influence to create a fiduciary relationship). Therefore, most relationships

between an employer and employee do not rise to the level of creating a fiduciary duty.

       Nevertheless, Plaintiff argues the facts of this case are as those in Sara Lee Corp. v. Carter,

where it was concluded that an employee owed a fiduciary duty to his employer. See 500 S.E.2d

732, 736 (N.C. Ct. App. 1998), rev’d on other grounds, 519 S.E.2d 308 (N.C. 1999). However,

the findings in Sara Lee Corp. are inapposite to the facts of this case. In Sara Lee Corp., the facts

did not preclude a finding of a fiduciary relationship between the employer and the employee

where the matter regarded an employee who served as a purchasing agent for his employer, had

complete discretion to purchase products for the company, and proceeded to self-deal by

purchasing from his own partnership. Id. While Sara Lee Corp. illustrates that there are times

when an employee may have a fiduciary duty to his employer, courts have noted that its holding

is narrow. See, e.g., Dalton, 548 S.E.2d at 711; Helms v. SellEthics Mktg. Grp. Inc., No.

3:06CV393-MU, 2006 WL 3490365, at *4 (W.D.N.C. Dec. 1, 2006).

       Plaintiff has failed to sufficiently allege facts that support a claim for breach of fiduciary

duty. Though Plaintiff now appears to allege a fiduciary relationship existed under principles of

agency, Plaintiff never alleged such in the Complaint nor did Plaintiff allege facts to support such

a conclusion. The facts alleged are that Defendants Kuljian, Wenger, and Brame were employed

as a Senior Engineer, Senior Solutions Architect, and Senior Systems Engineer, respectively, and

that Employee Defendants were Plaintiff’s designated representatives for client accounts who

“formed the primary and personal link between WIC and its respective clients.” ECF Doc. 1,

¶¶ 29–31, 32; see also id., ¶¶ 18–19. Additionally, Employee Defendants “were given broad

authority and discretion to provide prompt and effective service” to Plaintiff’s clients on its behalf.




         Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 5 of 10
Id., ¶ 33. Further, Plaintiff claims it “reposed a special confidence” in Employee Defendants “to

act in good faith and with due regard to the interests” of Plaintiff. Id., ¶¶ 34, 114. According to

the Complaint, Employee Defendants “owed a fiduciary duty” to Plaintiff. Id., ¶ 115.

       The facts in Plaintiff’s Complaint do not allow the Court to draw a reasonable inference

that Employee Defendants’ responsibilities rose to a level such as the buyer/seller agency

relationship that existed in Sara Lee Corp. or that Employee Defendants had the level of

domination contemplated to create a fiduciary duty between the employer and employee. Rather,

the Complaint merely indicates that Employee Defendants served as the face of the business to

Plaintiff’s clients. Additionally, Plaintiff argues that Employee Defendants attempted to exert

influence over Mr. William Ives during purchase negotiations. ECF Doc. 20 at 10; ECF Doc. 1,

¶ 51. However, such an allegation does not indicate Employee Defendants figuratively “held all

the cards,” domineered, or influenced Mr. Ives, especially considering the purchase negotiations

were unsuccessful. See ECF Doc. 1, ¶ 52. None of Plaintiff’s allegations rise beyond conclusory

recitations of the elements of a claim for breach of a fiduciary duty. Therefore, Defendants’

Motion to Dismiss as to the Seventh Cause of Action should be GRANTED.

           c. Ninth and Tenth Causes of Action

       Plaintiff alleges two tortious interference with contract claims. A claim for tortious

interference with contract requires a plaintiff to plead five elements:

       (1) a valid contract between the plaintiff and a third person which confers upon the
       plaintiff a contractual right against a third person; (2) the defendant knows of the
       contract; (3) the defendant intentionally induces the third person not to perform the
       contract; (4) and in doing so acts without justification; (5) resulting in actual
       damage to plaintiff.

Beverage Sys. of the Carolinas, LLC v. Assoc. Beverage Repair, LLC, 784 S.E.2d 457, 462 (N.C.

2016). To allege that a defendant knew of a contract, “it is not enough to broadly allege that the




        Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 6 of 10
defendant had knowledge of the contract; rather a complaint must contain facts sufficient to make

a good claim that the defendant knew of the contract at issue.” Charah, LLC v. Sequoia Servs.,

LLC, No. 18 CVS 4815, 2019 WL 1119076, at *5 (N.C. Super. Ct. Mar. 11, 2019) (internal

quotations and alterations omitted).     Additionally, “induce” has been interpreted “to mean

‘purposeful conduct,’ ‘active persuasion, request, or petitions.’” Id. at *6 (quoting KRG New Hill

Place, LLC v. Springs Inv’rs, LLC, No. 13 CVS 14770, 2015 WL 855664, at *14, 15 (N.C. Super.

Ct. Feb. 27, 2015)). These pleading requirements for tortious interference with contract are strictly

upheld. Id. at *5.

                     1. Ninth Cause of Action

       The Ninth Cause of Action is for tortious interference with contract as to employment

agreements. This claim pertains to the alleged breaches of Defendant Kuljian’s and Defendant

Wenger’s employment contracts. ECF Doc. 1, ¶ 129. While complaints need not give detailed

factual allegations, they must allege more than a formulaic recitation of the elements of the cause

of action. Iqbal, 556 U.S. at 678. There are no facts supporting Plaintiff’s allegation that

Defendants VCG, Brame, Guardian, and Wenger intentionally induced Mr. Kuljian to breach his

employment agreement or that Defendants VCG, Brame, Guardian, and Kuljian intentionally

induced Mr. Wenger to breach his employment agreement. Rather, after negotiations about

purchasing Plaintiff and its business were unsuccessful, the Complaint only indicates that

Employee Defendants decided to leave their employment positions. ECF Doc. 1, ¶¶ 52–53.

Without alleging facts regarding purposeful conduct such as active persuasion, requests, or

petitions, the Court cannot find that Plaintiff met its pleading requirements as to the Ninth Cause

of Action. The Court concludes that, as to the Ninth Cause of Action, Defendants’ Motion to

Dismiss should be GRANTED.




        Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 7 of 10
                   2. Tenth Cause of Action

       Plaintiff’s Tenth Cause of Action claims tortious interference with contracts between

Plaintiff and its clients. Again, the Complaint must plead facts to support that Defendants had

knowledge of the contracts at issue and that purposeful conduct occurred to induce breach of those

contracts. Charah, LLC, 2019 WL 1119076, at *5–6. Plaintiff has failed to allege facts to even

support with which client contracts Defendants may have tortuously interfered.

       Plaintiff argues it specified which contracts were at issue by identifying (1) contracts

between Plaintiff and its clients regarding IT services and (2) contracts between Plaintiff and its

clients for Plaintiff to manage contracts between Plaintiff’s clients and third-parties for data back-

up, IT security, storage, refreshes, and various subscription services. ECF Doc. 20 at 15; ECF

Doc. 1, ¶ 133. At best, this would mean Plaintiff is implying that all such contracts that might

exist with its clients were impacted—without alleging as much. Moreover, Plaintiff would have

to also be alleging that Defendants had knowledge of all such contracts—again without providing

the Court with any facts to support such an allegation. Simply put, the Court cannot discern which

contracts are at issue in the Tenth Cause of Action, so it cannot possibly conclude sufficient facts

were alleged to support that Defendants had knowledge of the contracts at issue. Plaintiff need

not plead detailed factual allegations, but with only these conclusory assertions in the Complaint

there are simply not enough facts to support a plausible claim for relief beyond pure speculation.

As to Plaintiff’s Tenth Cause of Action, the Court concludes the Motion to Dismiss should be

GRANTED.

           d. Eleventh Cause of Action

       The Eleventh Cause of Action is one for tortious interference with prospective economic

advantage. “To establish tortious interference with prospective economic advantage, a plaintiff




         Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 8 of 10
must show that the defendant, without justification, induced a third party to refrain from entering

into a contract with the plaintiff, which would have been made absent the defendant’s

interference.” MLC Auto., LLC v. Town of S. Pines, 702 S.E.2d 68, 79 (N.C. Ct. App. 2010). The

“mere expectation of a continuing business relationship is insufficient to establish such a claim.”

Beverage Sys. of the Carolinas, LLC, 784 S.E.2d at 463. “Instead, a plaintiff must produce

evidence that a contract would have resulted but for a defendant’s malicious intervention.” Id.

       Plaintiff has not met the pleading requirements for tortious interference with prospective

economic advantage. Plaintiff’s Complaint alleges Defendants “were aware of potential contracts

. . . for large-scale IT infrastructure upgrades and ongoing support and maintenance for those

clients following such upgrades.” ECF Doc. 1, ¶ 138. The Complaint also alleges that “[b]ut for

Defendants’ wrongful interference, the Prospective Contracts would have ensued.” Id., ¶ 141.

Even assuming as true that concerns of confidentiality made it inappropriate to identify in the

Complaint with which customers or potential customers Defendants interfered, an issue upon

which the Court need not dwell in this Motion, there were other facts Plaintiff could have pled to

support its claim that the contracts actually would have ensued but for Defendants’ interference.

Examples of facts that might have supported this element of the cause of action include pleading

facts about the pattern and practice the parties previously followed to re-execute contracts

regarding these services, the length of relationships with customers, that Plaintiff had been engaged

in ongoing negotiations with prospective clients for a length of time, that contracts had already

been drafted, that parties were drafting contracts, that there were dates set for contracts to be

signed, et cetera. Yet, Plaintiff failed to include any facts beyond its formulaic recitation of the

elements of tortious interference with prospective economic advantage. Therefore, Defendants’

Motion to Dismiss as it pertains to the Eleventh Cause of Action should also be GRANTED.




        Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 9 of 10
     III.      CONCLUSION

     For the reasons stated herein, the Court concludes that Defendants’ Motion to Dismiss

should be GRANTED.

     IT IS HEREBY ORDERED that:

            1. Defendants’ Motion to Dismiss Plaintiff’s Fifth Cause of Action is GRANTED;

            2. Defendants’ Motion to Dismiss Plaintiff’s Seventh Cause of Action is GRANTED;

            3. Defendants’ Motion to Dismiss Plaintiff’s Ninth Cause of Action is GRANTED;

            4. Defendants’ Motion to Dismiss Plaintiff’s Tenth Cause of Action is GRANTED;

               and

            5. Defendants’ Motion to Dismiss Plaintiff’s Eleventh Cause of Action is

               GRANTED.



     SO ORDERED.



                                         Signed: November 4, 2020




      Case 3:19-cv-00336-GCM Document 27 Filed 11/04/20 Page 10 of 10
